Citation Nr: 0303443	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-01 980		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1965 to January 1969.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2001.  The Board found that the 
veteran had submitted new and material evidence with which to 
reopen a claim of entitlement to service connection for 
respiratory disability.  The Board then remanded the case for 
further development to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  Following the 
requested development and a de novo review of the evidence, 
the RO denied the veteran's claim of service connection for 
respiratory disability.  Thereafter, the case was returned to 
the Board for further appellate action.


FINDING OF FACT

The veteran's respiratory disability, primarily diagnosed as 
chronic bronchitis and chronic obstructive pulmonary disease 
(COPD), was clinically established in 1982, and there is no 
competent evidence that it is in any way related to service.


CONCLUSION OF LAW

Respiratory disability, primarily diagnosed as chronic 
bronchitis and chronic obstructive pulmonary disease (COPD), 
is not the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.159, 
3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in the Board's 
June 2001 remand; the Statement of the Case (SOC); the 
Supplemental Statements of the Case; and a letter, dated in 
November 2001, the veteran and his representative were 
notified of the evidence necessary to substantiate the claims 
of entitlement to service connection for respiratory 
disability.  Indeed, the November 2002 SSOC contained the 
text of 38 C.F.R. § 3.159, the enabling regulations issued by 
the VA in association with the enactment of the VCAA.  In any 
case, the totality of the information provided to the veteran 
informed him of what evidence and information VA would obtain 
for him, with specific references to such materials as 
government reports and medical records.  The RO also 
explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, in 
November 1981 and January 2001, the RO requested the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  In March 1990, 
September 1998, and January 2001, the RO requested records 
from the Portland VA Medical Center (MC) reflecting inpatient 
and outpatient treatment from February 1983 to the present.  
In January 2001, the RO also requested the veteran's service 
personnel records from the NPRC.
Evidence received in association with the veteran's claim, 
includes his service personnel records; his service medical 
records; records from the Portland VAMC, reflecting treatment 
from December 1982 to March 2002; statements from the 
veteran's family, dated in February 1996 and September 1998; 
opinions, dated in March and April 1999 from D.M., M.D.; and 
a June 1999 opinion from a VA physician.  In fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, it 
should be noted that the veteran has not identified any 
outstanding evidence (which has not been sought by the VA) 
which could be used to support the issue on appeal.  

The RO also had the veteran examined by the VA in December 
1981, June 1992, and June and July 2002 to determine the 
nature, etiology, and extent of his claimed respiratory 
disability.  The reports of those examinations have been 
associated with the claims folder.

Finally, the Board notes that in February 2000, the veteran 
and his spouse testified at his hearing at the RO before a 
local hearing officer.  They also testified at a May 2001 
hearing at the RO before the undersigned Veterans Law Judge.  
The transcript of those hearings have been associated with 
the claims folder.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  Accordingly, there is no need for further development 
of the evidence in order to meet the requirements of the 
VCAA.  


II.  The Facts

The veteran's pre-induction examination, performed in April 
1964, showed that the veteran's lungs and chest were normal 
and that a chest X-ray was negative.

During his December 1965 service entrance examination, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, asthma; shortness of breath; pain or 
pressure in his chest; or a chronic cough.  On examination, 
his lungs and chest were normal and a chest X-ray was 
negative.

In an undated service medical record, it was noted that 
during his Basic Combat Training, the veteran was treated for 
occasional rhonchi in his chest and some erythema in his 
throat with lymphoid hyperplasia.  The assessment was an 
upper respiratory infection with a bacterial component.

In January 1966, it was noted that the veteran's sore throat 
had reportedly resolved.  The diagnosis was upper respiratory 
infection.

On February 7, 1966, the veteran was seen at the dispensary 
at Fort Bliss, Texas, for acute bronchitis.  He was then 
transferred to the William Beaumont General Hospital in El 
Paso, Texas.  On the same day, he ambulated into the hospital 
and was admitted for the treatment of bronchitis.  He 
reportedly had a four-day history of a fever, cough, sore 
throat, shortness of breath, dizziness, and vomiting.  He 
denied any history of chest pain, headache, or a stiff neck.  
An examination of his head, ears, eyes, nose, and throat 
revealed exudative pharyngitis.  On admission, the 
impressions were pharyngitis and bronchitis.  Chest X-rays 
were within normal limits.  Following four days of 
observation, treatment, and additional workup, including 
laboratory studies, the veteran was discharged to duty.  The 
discharge diagnosis was pharyngitis, and he was prescribed 
tetracycline.

In August 1967, the veteran was treated for complaints of a 
chronic cough, variously reported as having been present for 
18 weeks or 18 months.  Chest X-rays revealed multiple old 
calcific foci.  No active disease was evident.  Laboratory 
tests revealed E-coli; alpha Streptococcus; and Neisseria.  

During his January 1969 service separation examination, the 
veteran responded in the negative, when asked if he then had, 
or had ever had, asthma; shortness of breath; pain or 
pressure in his chest; or a chronic cough.  It was noted that 
in 1966, the veteran had been hospitalized for 10 days for 
bronchial pneumonia.  On examination, his lungs and chest 
were normal and a chest X-ray was negative.
In October 1970, the veteran was hospitalized at Conejos 
County Hospital for chills and fever; a productive cough; 
slight shortness of breath; and weakness.  It was noted that 
he had come to the area to hunt Elk at an altitude of over 
11,000 feet.  On admission, he was uncomfortable but in no 
acute distress.  His blood pressure was 180/84 and his pulse 
was 124.  He had a temperature of 101 degrees, and he was 
cyanotic.  There were scattered rhonchi in both lung fields.  
It was noted that he had had pneumonia in 1965.  Chest X-rays 
showed diffuse infiltrate throughout his lungs compatible 
with pulmonary edema.  There was also some left ventricular 
hypertrophy but his heart was normal.  Chest X-rays the 
following day revealed considerable, but not complete, 
clearing of the infiltrate in the lungs.  An 
electrocardiogram showed right ventricular strain.  During 
his course in the hospital, he underwent phlebotomy.  After 
three days of treatment, the veteran was discharged with 
diagnoses of acute bronchitis, acute high altitude sickness, 
and severe pulmonary edema to the acute high altitude 
sickness.

The veteran's initial claim of entitlement to service 
connection for respiratory disability, including bronchitis, 
was received by the RO in October 1981.

During a VA chest examination in December 1981, the veteran 
stated that he had developed bronchitis during service in 
approximately December 1965.  He stated that the weather had 
been very cold; that he had been inadequately dressed; and 
that he had developed a productive cough.  He also stated 
that during the ensuing 15 years, he had had pneumonia 
(primarily the walking type) on 5 or 6 occasions.  He noted 
that since service, he had had a productive cough but that he 
had been a non-smoker all his life.  He had reportedly worked 
as a builder and construction worker but noted that he had 
not been exposed to any dust.  

On examination, the veteran demonstrated a very few sonorous 
sounds, bilaterally, on forced expiration.  Fremitus was 
slightly diminished, bilaterally.  Otherwise, his breath 
sounds were clear throughout both lungs, and the percussion 
note was resonant.  Chest X-rays revealed no active disease.  
Pulmonary function tests revealed that the veteran's overall 
ventilatory function was mildly reduced.  The testing 
physician noted, however, that such reduction was not 
explained by any significant airways disease.  The diagnosis 
was chronic bronchitis by history with mild reduction of 
overall ventilatory function.

Records from the Portland VAMC show that from December 1982 
to March 2002, the veteran was treated for various 
complaints, including chest pain, shortness of breath, 
weakness, and fatigue.  The primary diagnoses were COPD and 
bronchitis.  In December 1982, the veteran was treated for a 
fever and cough, rule out pneumonia.  Chest X-rays revealed 
some apical fibrosis on the right and increased 
bronchovascularity, particularly in the right lower lobe 
area.  In September 1989, chest X-rays revealed improved 
pulmonary findings with interval resolution of the left lower 
lobe atelectasis and bilateral pleural effusions.  There was 
no evidence of acute pulmonary infiltrate.  In November 1989, 
chest X-rays showed linear densities in the left lung base, 
most likely representing scarring or some degree of sub 
segmental atelectasis.  

In December 1989, while being treated for a chronic cough, 
the health care provider questioned the possibility of a sub-
glottic upper tracheal lesion.  A CT scan, performed that 
month, revealed no evidence of a subglottic mass.  In January 
1990, chest X-rays showed minimal left lower lobe 
atelectasis.  In March 2001, there was a question as to 
whether the veteran's COPD was worsening.  Pulmonary function 
tests (PFT's) reportedly showed a mixed 
restrictive/obstructive affect.  It was felt that the 
veteran's worsening shortness of breath was most likely due 
to cardiac ischemia.  A chest X-ray was negative for 
infiltrate.  There was questionable left pleural effusion.

VA outpatient records, dated from the mid-1990's to March 
2002, show that the veteran was also treated for sleep apnea 
for which he required continuous positive airway pressure 
(CPAP).

During a VA general medical examination in June 1992, the 
veteran complained of a history of bronchopneumonia since 
1966 and emphysema.  It was also noted that he had had two 
myocardial infarctions in the mid-1980's and that he 
underwent coronary artery bypass grafting in 1989.  The 
veteran reported that he had had an intermittent low-grade 
cough since having pneumonia in service.  He stated that his 
lungs, however, were not a problem on a daily basis.  On 
examination, the veteran's lungs were clear.  The relevant 
diagnoses were coronary artery disease, status post 
myocardial infarctions, times 2; status post percutaneous 
transluminal coronary angioplasty; status post coronary 
artery bypass grafting with continued, ongoing exertional 
angina; history of pneumonia in service with intermittent 
bronchitis since that time with normal lung examination 
today.  Subsequent chest X-rays showed a post-operative chest 
with no sign of acute intrathoracic process. 

Statements from the veteran's family, dated in February 1996 
and September 1998, indicate that the veteran's respiratory 
disorder was the result of disease for which he was 
hospitalized in service in 1966.  They note, variously, that 
prior to service, the veteran was very active but that since 
his discharge, he had had a cough and had lacked endurance.  

In a January 1998 newspaper article, it was reported that 
cigarette smoking and exposure to second hand smoke 
significantly hastened hardening of the arteries.

In March and April 1999, D.M., M.D., reported that he had 
seen the veteran on three occasions from June 1995 to January 
1999.  On the last occasion, the veteran recounted a history 
of a bronchitic episode in service and eight to ten episodes 
of bronchitis per year since that time.  Dr. M. noted that he 
had seen the veteran for only one episode and that the 
veteran went to the VA for most of his care.  Dr. M. denied 
telling the veteran that once a person contracts bronchial 
pneumonia that such individual would suffer the effects the 
rest of their life.  Rather, Dr. M. stated that the veteran 
had related that various physicians had told the veteran of 
such residuals.  Dr. M. acknowledged that it was possible for 
patients to develop problems after a bout of pneumonia, but 
that it was not likely that someone would develop chronic 
bronchitis at the age of 23 from pneumonia.  He stated that 
he had seen many patients with pneumonia and bronchitis and 
that developing chronic symptoms from an initial infection 
would be highly unusual.  Dr. M. noted that proof of chronic 
bronchitic symptoms would need to be proven by obtaining 
records documenting the original infection and the severity 
of that infection, as well as documents from subsequent 
clinical visits.

In an opinion, rendered in June 1999, a VA physician with the 
Pulmonary and Critical Care Section at the Portland VAMC, 
stated that he had reviewed the report of the veteran's 
hospitalization in service from February 7 to February 11, 
1966.  He noted that the diagnosis was pharyngitis, and that 
though the veteran had a fever, his chest X-ray and lung 
examination had been normal.  The physician acknowledged that 
while sever necrotizing pneumonia and adult respiratory 
distress syndrome (ARDS) could certainly lead to long-lasting 
pulmonary sequelae, there was nothing in the veteran's record 
to indicate that such was the case.  He noted that the 
veteran's most recent hospitalization had been in August 
1995, when the FEV1 had been 79 percent of predicted.  
Therefore, the VA physician concluded that it was extremely 
unlikely that the veteran's hospitalization for pharyngitis 
in 1966 had any subsequent impact on the veteran's pulmonary 
function.

During a VA respiratory examination, performed in June 2002, 
the examiner stated that he had extensively reviewed the 
veteran's claims folder and chart.  The examiner noted the 
veteran's hospitalization in February 1966, as well as that 
after service primarily for high altitude sickness and 
pulmonary edema.  The examiner also noted the veteran's 
treatment records since 1982 for chronic bronchitis, 
sometimes referred to as COPD.  He also reviewed the opinions 
of Dr. M. from March and April 1999 and from the VA physician 
in June 1999.  Finally, he noted the veteran's history of 
coronary artery disease and that the veteran had dyspnea 
related to that disorder.  

During the examination, the veteran reiterated that he had 
never been a smoker but that he had been exposed to a lot of 
second hand smoke, including the time he was in the service.  
The veteran stated that he did get some wheezing and coughing 
and that he had some dyspnea on exertion.  PFT's reportedly 
showed moderate obstructive disease and moderate ventilatory 
impairment not significantly reversible with bronchodilators.  

Following the examination, the diagnosis was chronic 
bronchitis which could have been contributed to by exposure 
to second hand cigarette smoke.  The examiner noted that such 
diagnosis was not present when the veteran got out of the 
service and that it was noted in his medical records in 1982.  
Therefore, the examiner concluded that the time of onset was 
sometime between 1969 and 1982 but that he had no way of 
pinpointing a time.  He concurred with the VA physician that 
severe necrotizing pneumonia and ARDS could lead to long-
lasting pulmonary sequelae but that there was nothing in the 
veteran's medical records, dated from February 7 to February 
11, 1984, which indicated that the veteran had severe 
pneumonia.  In particular, he noted that the chest X-ray and 
physical examination of the lungs had been normal and that 
his white blood cell count had not been elevated.  The 
examiner also concurred with Dr. M.'s assessment that it was 
unlikely that someone would develop chronic bronchitis at the 
age of 23 from pneumonia.  Therefore, the examiner concluded 
that there was less than a 50 percent probability that the 
veteran's chronic bronchitis was the result of any disease or 
injury which the veteran had in service.  He noted that a 
restrictive element of the veteran's respiratory disorder 
could be due to obesity and that such condition did not 
result from disease or injury in service.  Finally, the 
examiner stated that the veteran did not have any evidence of 
asbestos-related pleural disease or lung disease and that 
such a finding had been supported by a recent CT scan.  


III.  Analysis

The veteran seeks service connection for respiratory 
disability.  He contends that it is primarily the result of 
pneumonia which he had in service in 1966.  In the 
alternative, he contends that it is the result of second hand 
cigarette smoke which he was exposed to in service.  Finally, 
he maintains that his respiratory problems are related to his 
exposure to asbestos in service.  He states that such 
exposure occurred from asbestos-wrapped heating pipes in the 
barracks.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The evidence shows that in service in February 1966, the 
veteran was hospitalized for four days for multiple symptoms 
which were initially thought to be associated with acute 
bronchitis.  Subsequent work-up during his hospital stay, 
however, showed that he had pharyngitis.  There was no 
diagnosis of bronchitis or pneumonia.  Although the veteran 
was treated for a chronic productive cough in August 1967, 
and although he reported a 1966 hospitalization for pneumonia 
during his service separation examination, there was no 
evidence of chronic respiratory disability during service.  
Indeed, at the time of his discharge, his lungs and chest 
were clinically normal, and his chest X-rays were negative.  




Chronic respiratory disability was first clinically reported 
in the 1980's, and there is no competent evidence of a nexus 
to any incident in service, including the veteran's 1966 
hospitalization.  In fact, three physicians from the VA and 
private practice have concluded that it is unlikely that the 
veteran's current respiratory disability, which has been 
diagnosed primarily as bronchitis or COPD, is related to 
service.  While the latest VA examiner concluded that the 
veteran's current bronchitis could be associated with the 
veteran's exposure to second hand cigarette smoke, he was 
unable to conclude that such disability was related to the 
veteran's claimed exposure to second-hand smoke in service.  
In this regard, he noted that there was no evidence in 
service to support such a finding.

As to the veteran's claim that his respiratory disability is 
the result of asbestos exposure in service, the Board notes 
that there is no evidence from service that the veteran had 
such exposure, nor is there any competent evidence that he 
now has asbestos related lung disease.  

Absent competent evidence of a nexus between the veteran's 
current respiratory disability, diagnosed primarily as 
bronchitis or COPD, and any incident in service, service 
connection for such disability is not warranted.  In arriving 
at this decision, the Board notes that the primary support 
for the veteran's claim comes from the veteran and from 
family members who have rendered testimony or submitted 
statements on his behalf.  While they are undoubtedly sincere 
in their beliefs, it should be noted that as laypersons, they 
are not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Thus, their statements, 
without more, are insufficient for a grant of service 
connection.



ORDER

Entitlement to service connection for respiratory disability 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 


